internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br6 plr-116073-99 date date legend a b company date date date date date date do ty ein old parent new parent year year dear this letter responds to your date request for a private_letter_ruling as to whether company timely filed its election for possessions_corporation status under sec_936 and sec_30a of the internal_revenue_code code pursuant to the circumstances described below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts and representations company has provided the following facts and representations in its submission company was incorporated under state a law in year and has since then engaged in b business in puerto rico since year company has filed its tax returns using the accrual_method of accounting on the basis of a calendar_year company’s issued and outstanding shares were held indirectly by old parent the common parent of an affiliated_group for a period of approximately twenty years company elected possessions_corporation treatment election under code sec_936 and e this election remained in effect until it was revoked for company’s tax_year ending date prior to its tax_year ending date company had not been included in the consolidated_return of the affiliated_group of which it was a member because as a corporation it was not an includible_corporation under code sec_1504 and sec_1504 subsequent to revoking of it sec_936 election company was included in old parent’s consolidated_return for consecutive tax years ending date and date and for its short tax_year ending date on date all of old parent’s assets were acquired by new parent in what has been represented as a statutory merger company became an indirect subsidiary of new parent as a result of the merger old parent filed a short-period consolidated_income_tax_return covering a three month period from date to date and included company on this consolidated_return as a result company began a new short tax_year on date a day immediately following date with its short tax_year ending date on march year in the year following the date merger new parent filed a form_7004 application_for automatic_extension of time to file corporation income_tax return requesting an automatic six month extension of time until september year to file its federal_income_tax return for its tax_year ending date which included the date merger the request for an automatic_extension of time included company as well as other members of new parent’s affiliated_group company was not included in new parent’s form_851 affiliation schedule or its form_1122 authorization and consent of subsidiary_corporation to be included in consolidated_income_tax_return for its tax_year ending date new parent represents that when it filed the form_7004 on march year for its tax_year ending date it was not familiar with the international operations of old parent and additionally was unaware that company would satisfy the requirements for treatment as a possessions_corporation for tax_year ending date new parent claims that it became aware of a possible election for company subsequent to the filing of form_7004 for tax_year ending date company represents that it was an existing credit claimant on date as required by code sec_936 and that it is therefore able to elect possessions_corporation treatment pursuant to code sec_936 and sec_30a for its short tax_year ending date provided its election were deemed timely filed company claims that it will have filed a form_5712 election to be treated as a possessions_corporation under sec_936 on or before september year additionally company represents that it will not join in the consolidated_return for new parent’s tax_year ending date and that it will file separate forms u s_corporation income_tax return and possessions_corporation tax_credit under sec_936 and sec_30a for its short tax_year ending date finally company represents that it has met all requirements to qualify for an automatic_extension to file a federal_income_tax return rulings requested company has requested the following rulings whether the form_7004 filed by new parent on march year constitutes a request for an extension for company to timely file a separate_income tax_return for its short tax_year beginning date and ending date whether the form_7004 filed by new parent on march year requires company to join in the filing of a consolidated_return with new parent for the consolidated tax_year ending date whether an election to claim the tax_credit under code sec_936 and sec_30a for company’s tax_year beginning date and ending date is a timely election if filed by company on or before september year law and analysis a background company revoked its possessions_corporation election while indirectly owned by old parent as a result company was included on old parent’s consolidated_return for two taxable years and a short-period reflecting the three months prior to new parent’s date acquisition of old parent’s assets including company company now requests a ruling as to whether an election under code sec_936 and sec_30a was timely filed for its short tax_year beginning date and ending date following its acquisition by new parent sec_936 and e provide for an election for a corporation to be treated as a possessions_corporation under sec_936 sec_936 generally provides a credit against u s income_tax in an amount equal to tax attributed to non-u s source taxable_income from the active_conduct_of_a_trade_or_business within a u s possession the small_business and job protection act of enacted certain provisions that phase out sec_936 of the code over ten years eliminating it entirely for taxable years beginning after date sec_936 states that except as otherwise provided in sec_936 the sec_936 possession credit does not apply to any_tax year beginning after date sec_936 further provides that existing credit claimants may continue to elect the credit under sec_936 or sec_30a under limited conditions for those taxpayers operating in puerto rico who have not elected the percentage limitation under sec_936 the rules of sec_30a apply for tax years beginning after date the rules of sec_936 are to be used in applying sec_30a sec_30a states that the provisions of sec_936 including any applicable election thereunder shall apply in the same manner as if the credit under sec_30a were a credit under sec_936 sec_30a provides that the credit under sec_30a is treated in the same manner as the credit under sec_936 sec_30a provides that a corporation to which sec_30a applies shall be treated as if it were a corporation electing sec_936 finally sec_30a provides that any term used in sec_30a shall have the meaning given such term by sec_936 here company has represented that it qualifies for the puerto rico economic activity credit under sec_30a and that it is an existing credit claimant under code sec_936 whether company’s sec_936 election was timely made for its tax_year ending date depends on the following first whether the form_7004 filed by new parent is deemed to include company in the request for an extension to file a federal_income_tax return and form_5735 and second whether the form_7004 filed by new parent requires company to join in the consolidated_return with new parent for tax_year ending date b form_7004 automatic extensions of time to file a federal_income_tax return code sec_6012 requires the filing of income_tax returns by corporations subject_to tax under subtitle a code sec_6072 provides in part that returns of corporations under sec_6012 made on the basis of a calendar_year must be filed on or before the 15th day of march following the close of the calendar_year pursuant to sec_6081 the secretary has authority to grant extensions of up to six months for the filing of returns sec_1_6081-3 provides that if the following three requirements are met a corporation will be allowed an automatic_extension of time to file its income_tax return to the 15th day of the sixth month following the month in which falls the date prescribed for the filing of its income_tax return first the application_for extension must be prepared on a form_7004 and be signed by a person authorized by the corporation to request the extension second the application must be filed on or before the date prescribed for filing the return of the corporation third the corporation must make a remittance on or before the date prescribed for payment of the amount of the properly estimated unpaid tax_liability sec_1_6081-3 provides in part that the filing of an application_for an automatic_extension of time for a consolidated_return shall be made by a person authorized by the parent_corporation to request such an extension a statement listing the name and address of each member of the affiliated_group for which such consolidated_return will be made must be attached to the application upon the timely filing of the form_7004 with the service the six month extension shall be considered as granted to the affiliated_group for the filing of its consolidated_return or for the filing of each member’s separate_return in this case company became a remote subsidiary of new parent on date as a result of a statutory merger in which new parent acquired the assets of old parent subsequently new parent filed form_7004 to extend the date for filing its tax_return for its tax_year ending date attached to the form_7004 was a statement listing the members of the affiliated_group including company both company and new parent file their income_tax returns on the basis of the calendar_year under sec_1_6081-3 the filing of form_7004 grants an extension both for the filing of a consolidated_return and for the filing of separate returns by members of the affiliated_group thus provided the requirements of sec_1_6081-3 were satisfied the form_7004 filed by new parent was a valid extension request and as a result company was granted a six month extension to file its separate_return for tax_year ending date thus the due_date for company to file its tax_return for its tax_year ending date is september year filing a consolidated_return for an affiliated_group code sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter for the tax_year in lieu of filing separate returns the making of a consolidated_return shall be upon the condition that all corporations which at any time during the tax_year have been members of the affiliated_group consent to all the consolidated_return_regulations prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return in the case of a corporation which is a member of the affiliated_group for a fractional part of the year the consolidated_return shall include the income of such corporation for such part of the year as it is a member of the affiliated_group code sec_1504 provides that an affiliated_group includes a common parent and includible corporations which meet certain ownership requirements not at issue herein sec_1504 provides that for purposes of chapter consolidated_returns the term includible_corporation does not include a corporation with respect to which an election under sec_936 is in effect for the tax_year sec_1_1502-76 provides that if a corporation becomes or ceases to be a member of a group during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day sec_1_1502-75 provides that a group remains in existence for a tax_year if the common parent remains as the common parent and at least one subsidiary that was affiliated with it at the end of the prior year remains affiliated with it at the beginning of the year whether or not one or more corporations have ceased to be subsidiaries at any time after the group was formed based on the facts presented and representations made by company old parent’s consolidated_group terminated at the end of the day on date and the tax period of company and all other members of old parent’s group closed at the end of the day on date the date of the acquisition of old parent’s assets by new parent sec_1_1502-75 b ii a new tax_year of company began on date and ended on date to the extent that company was an includible_corporation for its short tax_year ending date its income would be includible in the consolidated_return of new parent for the period ending date sec_1501 the mere inclusion of company on the form_7004 filed by new parent is not considered an exercise of the privilege of making a consolidated_return revrul_55_560 1955_2_cb_379 nevertheless if company had been an includible_corporation for its short tax_year ending date it would have been compelled to join in the filing of any consolidated_return of new parent sec_1501 if however on or before september year company properly elects treatment as a possessions_corporation under sec_936 and sec_30a for its short tax_year ending date company will have become a corporation that was not includible in the new parent group for tax_year ending date sec_1504 a possessions_corporation is not an includible_corporation under code sec_1504 and sec_1504 thus company would be ineligible to join in a consolidated_return with new parent for the tax period ending date sec_1504 c electing the puerto rico economic activity credit under sec_936 and sec_30a as previously noted company has represented that it is an existing credit claimant and that it otherwise meets the requirements to elect the puerto rico economic activity credit under sec_936 and sec_30a sec_1_936-1 provides that a domestic_corporation shall make an election under sec_936 for any_tax year beginning after date by filing form_5712 on or before the later of the date on which such corporation is required pursuant to code sec_6072 and sec_6081 to file its federal_income_tax return for the first tax_year for which the election is made or date here we conclude that company was required to file its federal_income_tax return on or before september year based on the form_7004 filed by new parent on march year as noted above the form_7004 granted an extension for both the filing of new parent’s consolidated_return for its tax_year ending date as well as company’s filing of its separate_return for its short tax_year beginning date and ending date company was not required to join in new parent’s consolidated_return based on company’s representations that it met all requirements to qualify for an automatic six month extension to file its short_period income_tax return the election will have been timely filed where company’s form sec_5712 and federal_income_tax return for its short tax_year were filed on or before september year rulings based on the facts and representations received and subject_to the caveats below we rule as follows the filing of form_7004 by new parent on march year is considered a request for an extension of time to file a separate_income tax_return by company for its short tax_year beginning date and ending date the filing of form_7004 by new parent on march year does not require company to join in the filing of a consolidated_return with new parent for the consolidated tax_year ending date the making of an election as described in sec_936 and e by company on or before september year is a timely election of the tax_credit under sec_936 and sec_30a for the short tax period of company beginning date and ending date we express no opinion as to the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the ruling we specifically express no opinion as to whether the date acquisition by new parent of all the assets of old parent qualifies for reorganization treatment under sec_368 further this ruling is effective only to the extent that the date acquisition by new parent of all the assets of old parent was not a reverse_acquisition as defined in sec_1_1502-75 additionally we express no opinion as to whether company meets the requirements for the sec_936 and sec_30a credit nor do we opine on whether company qualifies as an existing credit claimant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and its authorized representative sincerely _______________________ anne p shelburne assistant to the branch chief cc intl br6 cc
